 

Exhibit 10.1

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT (“Sublease”) is entered into as of April 28, 2017, by
and between TERADATA US, INC., a Delaware corporation (“Sublessor”), and LION
BIOTECHNOLOGIES, INC., a Nevada corporation (“Sublessee”).

 

BACKGROUND

 

A.           Sublessor leases from CA-SKYWAY LANDING LIMITED PARTNERSHIP (the
“Prime Landlord”) Suite 100 consisting of approximately 20,432+/- rentable
square feet of space within a certain building located at 999 Skyway Landing
Road, San Carlos, California (the “Building”), pursuant to an Office Lease dated
February 9, 2010 (the “Original Prime Lease”), as amended by a First Amendment
dated July 31, 2011, a Second Amendment dated November 28, 2011, a Third
Amendment dated November 12, 2012, and a Fourth Amendment dated July 22, 2013, a
copy of which is attached hereto and made a part hereof as Exhibit “A”
(collectively, the “Prime Lease”). All of the space in the Building that is now
or hereafter leased by Sublessor pursuant to the Prime Lease is hereinafter
referred to as the “Prime Lease Premises.”

 

B.           Subject to and in accordance with the terms and conditions
hereinafter set forth, Sublessor desires to sublease to Sublessee, and Sublessee
desires to rent from Sublessor, a portion of Suite 100 consisting of
approximately 10,415+/- rentable square feet on the first floor of the Building,
as more particularly shown on Exhibit “B” attached hereto and made a part hereof
(the “Subleased Premises”).

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each of Sublessor and Sublessee, intending to be
legally bound, hereby mutually covenant and agree as follows:

 

1.           Prime Lease.

 

(a)          All of the provisions of the Prime Lease are incorporated herein by
reference with the exception of the Base Rent schedule, security deposit, early
entry rights, terms regarding any allowances or tenant improvements, any term
renewal options or rights of first refusal, and any rights to assign or
sublease.

 

(b)          Sublessee acknowledges and agrees that it shall be obligated to
comply with the provisions of the Prime Lease insofar as such provisions are
applicable to the Subleased Premises and that this Sublease shall be subordinate
to the terms and conditions of the Prime Lease. Sublessor shall be entitled to
exercise all rights and remedies of Prime Landlord as set forth under the Prime
Lease upon a default by Sublessee under this Sublease and/or under the
provisions of the Prime Lease incorporated herein.

 

(c)          All capitalized terms not otherwise defined in this Sublease shall
have the meanings set forth in the Prime Lease.

 

 

 

 

(d)          If Sublessee defaults in the payment of any rent under this
Sublease including, without limitation, Basic Rent and any other Additional Rent
hereunder, or otherwise defaults in its obligations hereunder or under the Prime
Lease, and if applicable, after the giving of notice and the expiration of the
cure period provided in Section 15(g) of this Sublease, then Sublessor shall
have the right to exercise against Sublessee all remedies as are available to
Prime Landlord in the Prime Lease as if Sublessor, as the tenant, had defaulted
thereunder.

 

(e)          Sublessor agrees to make rental payments required under the Prime
Lease on a timely basis so as not to cause a default to occur under the Prime
Lease. Sublessee shall not do or cause to be done or suffer or permit to be done
any act or thing which would constitute a default under the Prime Lease or which
would cause the Prime Lease or any of Sublessor's rights under the Prime Lease
to be cancelled, terminated, forfeited or prejudiced or which would render
Sublessor liable for any liabilities, damages, losses, fines, claims, penalties,
costs, expenses or other amounts under the Prime Lease. Sublessor shall not do
or cause to be done or suffer or permit to be done any act or thing which would
constitute a default under the Prime Lease or which would cause the Prime Lease
to be cancelled, terminated, forfeited or prejudiced except as provided in the
Prime Lease with respect to a Casualty or a Taking or would cause the Prime
Lease to be amended in a manner which negatively affects Sublessee’s rights or
materially increases Sublessee’s obligations under this Sublease or which would
render Sublessee liable for any liabilities, damages, losses, fines, claims,
penalties, costs or expenses under the Prime Lease

 

(f)          Sublessee shall tender performance of its obligations to Sublessor.

 

(g)          Although the terms, conditions, covenants and agreements of the
Prime Lease are incorporated as terms and agreements of this Sublease, Sublessor
shall not be liable to Sublessee for performance or non-performance of
obligations of Sublessor under this Sublease which are also the obligations of
Prime Landlord under the Prime Lease (the “ Prime Landlord's Obligations”). At
Sublessee’s request, Sublessor shall enforce the Prime Landlord’s obligations
under the Prime Lease to the extent applicable to the Subleased Premises or
assign to Sublessee the right to do so, if permissible under the Prime Lease.

 

(h)          Sublessee shall have no right, title or interest in any right,
claim or cause of action that Sublessor may have against Prime Landlord by
reason of Prime Landlord’s default under or breach of the Prime Lease or by
reason of Sublessor’s rights under the Prime Lease, including without
limitation, any rights pursuant to Section 4.6 (Books and Records) of the
Original Prime Lease.

 

(i)          Sublessor agrees that it will not (i) amend or modify the Prime
Lease without the prior written consent of Sublessee, which consent shall not be
unreasonably withheld, conditioned or delayed so long as the amendment or
modification does not diminish the rights and privileges of Sublessee under this
Sublease (including without limitation those provisions of this Sublease which
are incorporated by reference from the Prime Lease) or impose greater duties and
obligations on Sublessee under this Sublease, or (ii) agree to a termination of
the Prime Lease unless, in connection therewith, Prime Landlord accepts this
Sublease as a direct lease between Prime Landlord and Sublessee or unless the
termination is pursuant to Sections 11 or 13 of the Prime Lease.

 

 2 

 

 

2.           Subleased Premises; Parking and Signage.

 

(a)          Premises. Sublessor, for the term and subject to the provisions and
conditions hereof, subleases to Sublessee, and Sublessee rents from Sublessor,
the Subleased Premises, together with the non-exclusive right with Prime
Landlord and any other occupants of the Building to use all of the Common Areas
(as defined in Section 2.2 of the Original Prime Lease). During the Sublease
Term (as defined in Section 3, below), Sublessee shall have the right to receive
and enjoy the benefit of the services required to be provided by Prime Landlord
under the Original Prime Lease. Sublessee acknowledges that the Subleased
Premises are a portion of the Prime Lease Premises, and Sublessee shall have no
right to use or occupy any portion of the Prime Lease Premises except the
Subleased Premises. Sublessor agrees to construct, at Sublessor’s expense and
upon Sublessor’s sublease of any portion of the remainder of the Prime Lease
Premises, a demising wall to separate the Subleased Premises from the remainder
of the Prime Lease Premises.

 

(b)          Parking. Subject to the terms and conditions of the Prime Lease,
Sublessee shall have the right to use 34 of Sublessor’s 67 parking spaces as
provided by the Prime Lease at no charge.

 

(c)          Signage. Subject to the terms and conditions of the Prime Lease,
including without limitation, any approvals required of Prime Landlord,
Sublessor agrees that Sublessee may take advantage of Sublessor’s signage rights
pursuant to the Prime Lease, and Sublessee shall pay all costs and expenses
associated with Sublessee’s signage.

 

3.           Term of Sublease. Subject to the provisions of Paragraph 20, the
term of this Sublease (the “Sublease Term”) shall commence on the later of April
19, 2017 or ten (10) days after Prime Landlord’s written consent to this
Sublease (“Sublease Commencement Date”), and shall expire on October 31, 2018
(the “Sublease Expiration Date”). Subject to the provisions of Paragraphs 14 and
17(k) below, Sublessor hereby grants Sublessee the right to access to the
Premises ten (10) days prior to the Sublease Commencement Date, upon notice to
Sublessor, for the sole purposes of (a) telephone wiring and installation,
(b) installation of furniture, and (c) computer wiring and installation,
provided that such early access does not interfere with Sublessor’s vacation and
surrender of the Subleased Premises.

 

4.           Minimum Rent and Expenses and Taxes.

 

(a)          Basic Rent. Commencing on the Sublease Commencement Date, Basic
Rent for the Subleased Premises shall accrue as follows:

 

Period  Rental Rate Per Month   Monthly Basic Rent            Commencement Date
and following full 12 calendar months  $2.25   $25,760.25              First of
the month immediately following the above 12 full calendar months to October 31,
2018  $2.32   $26,561.68 

 

The amount of $25,760.25 (reflecting the first installment of full Basic Rent)
shall be payable upon Sublessee’s execution of this Sublease and Sublessee’s
receipt of the fully executed Prime Landlord Consent (as defined in Section 22,
below), and all subsequent installments shall be payable on the first day of
each successive month of the Sublease Term starting with the second month
thereof and otherwise in accordance with the terms and conditions of the Prime
Lease, including without limitation, Section 3 of the Original Prime Lease.

 

 3 

 

 

(b)          Expenses and Taxes. Commencing on the Sublease Commencement Date,
Sublessee shall pay to Sublessor Sublessee’s Share of Expenses and Taxes in
accordance with the terms of the Prime Lease except as follows: (A) the Base
Year for Expenses and Taxes considered under this Sublease shall be 2017, and
(B) “Sublessee’s Share” shall be 56% (11,449 rsf / 20,432 rsf = 51%) of any
amount by which Expenses for an Expense Year exceed Expenses for Base Year 2017
plus 51% of any amount by which Taxes for such Expense Year exceed Taxes for
Base Year 2017. “Expense Year,” “Expenses” and “Taxes,” as used in this
Sublease, shall have the meanings given in the Prime Lease, and Sublessee’s
Share of Expenses and Taxes are considered a part of the rent for the Subleased
Premises.

 

(c)          Partial Month. If the Sublease Commencement Date begins on a day
other than the first day of a month, Basic Rent and Tenant’s Share of Expenses
and Taxes from such day until the first day of the following month shall be
prorated (at the rate of one-thirtieth (1/30) of the fixed monthly rental for
each day) and shall be payable in arrears on the first day of the first full
calendar month of the Sublease Term (and, in such event, the installment of
Basic Rent paid at execution hereof shall be applied to the rent due for the
first full calendar month of the Sublease Term hereof).

 

(d)          Address For Payment. All rent and other sums due to Sublessor
hereunder shall be payable to Teradata US, Inc., 10000 Innovation Drive,
Miamisburg, OH 45342, Attention: Ed Keck, or to such other party or at such
other address as Sublessor may designate, from time to time, by written notice
to Sublessee, without demand and without deduction, set-off or counterclaim.

 

(e)          Non-Waiver of Rights. If Sublessor, at any time or times, shall
accept rent or any other sum due to it hereunder after the same shall become due
and payable, such acceptance shall not excuse delay upon subsequent occasions,
or constitute, or be construed as, a waiver of any of Sublessor's rights
hereunder.

 

(f)          Additional Sums Due. All sums payable by Sublessee under this
Sublease, whether or not stated to be rent or additional rent, shall be
collectible by Sublessor as additional rent (herein referred to collectively as
“Additional Rent”), and in default in payment thereof and after Sublessor gives
notice of default and the expiration of the cure period provided in Section
15(g) of this Sublease, Sublessor shall have the same rights and remedies as for
failure to pay rent (without prejudice to any other right or remedy available
therefore).

 

(g)          Personal Property and Other Taxes. As Additional Rent, Sublessee
shall pay monthly or when due all taxes imposed or calculated upon: (i) all
personal property of Sublessee, and (ii) Sublessee's rent or with respect to
Sublessee's business or right to do business in the Subleased Premises,
including, without limitation, a gross receipts tax on rents or a business
privilege tax or occupancy tax, whether such tax exists at the date of this
Sublease or is adopted hereafter during the Sublease Term, whether collected by
Sublessor or collected directly by the governmental agency assessing the same.
Nothing herein shall be taken to require Sublessee to pay any income, estate,
inheritance or franchise tax imposed upon Sublessor.

 

 4 

 

 

5.           Security Deposit. As additional security for the full and prompt
performance by Sublessee of the terms and covenants of this Sublease, Sublessee
shall deposit with Sublessor contemporaneously with the execution of this
Sublease and Sublessee’s receipt of the Prime Landlord Consent, the sum of
$25,760.25 (the “Security Deposit”), which shall not constitute rent for any
month (unless so applied by Sublessor on account of Sublessee's default).
Sublessee shall, upon demand, restore any portion of the Security Deposit which
may be applied by Sublessor to the cure of any default by Sublessee hereunder.
To the extent that Sublessor has not applied the Security Deposit on account of
a default, the Security Deposit shall be returned (without interest) to
Sublessee promptly after the Sublease Expiration Date. Until returned to
Sublessee after the expiration of this Sublease and the full performance of
Sublessee hereunder, the Security Deposit shall remain the property of
Sublessor.

 

6.           Personal Property. In connection with Sublessee's sublease of the
Subleased Premises, Sublessor agrees to sell to Sublessee, and Sublessee agrees
to purchase for $1.00, Sublessor’s furniture that is currently located within
the Subleased Premises as listed on Exhibit “C” to this Sublease (collectively,
the “Personal Property”). If there is any furniture within the Subleased
Premises that Sublessee does not want to purchase, Sublessor shall remove the
furniture, and the same will not be included in the Personal Property. Upon the
Sublease Commencement Date, Sublessor shall deliver to Sublessee a bill of sale
for the Personal Property, and thereafter, Sublessee shall be entirely
responsible for all maintenance and repair of the Personal Property. SUBLESSEE
HEREBY ACKNOWLEDGES THAT IT HAS BEEN AFFORDED WITH THE FULL AND COMPLETE
OPPORTUNITY TO MAKE ITS OWN INDEPENDENT INVESTIGATION OF THE PERSONAL PROPERTY
AND THAT BY SUBLESSEE'S EXECUTION OF THIS SUBLEASE, SUBLESSEE IS PURCHASING SUCH
PERSONAL PROPERTY BASED SOLELY UPON SUCH INDEPENDENT INVESTIGATION IN “AS-IS”
CONDITION, WITHOUT ANY REPRESENTATIONS AND WARRANTIES FROM SUBLESSOR, AND
WITHOUT RELIANCE UPON ANY INFORMATION OR DATA PRODUCED BY SUBLESSOR. SUBLESSOR
SHALL HAVE NO RESPONSIBILITY OR OBLIGATION FOR THE PERSONAL PROPERTY.

 

7.           Use.

 

(a)          Sublessee shall use the Subleased Premises solely for general
office purposes consistent with a first-class office building and hereby agrees
to comply with the Prime Lease and all Governmental Requirements (as hereafter
defined) with respect to the permitted use and occupancy of the Subleased
Premises.

 

(b)          Sublessee will not manufacture, store, treat, dispose of,
discharge, use, produce or transport “Waste” (as hereinafter defined) at, from
or within the Subleased Premises or the Building. “Waste” is defined as any
hazardous or radioactive material, polychlorinated biphenyls, friable asbestos
or other hazardous or medical waste substances as defined by the Comprehensive
Environmental Response Compensation and Liability Act, as amended, or by any
other federal, state or local law, statute, rule, regulation or order (including
any Governmental Requirements) concerning environmental matters (collectively,
“Waste”). Sublessee covenants and agrees that Sublessee will be and will remain
in full compliance with all applicable Governmental Requirements governing the
use and occupancy of the Subleased Premises, including, without limitation, the
manufacturing, storage, treatment, disposal, discharge, use, production and
transportation of Waste, and any Waste regulated under any applicable
Governmental Requirements.

 

 5 

 

 

(c)          For purposes hereof, “Governmental Requirements” shall mean all
requirements under any federal, state or local statutes, rules, regulations,
ordinances, or other requirements of any duly constituted public authority
having jurisdiction over the Building (including, without limitation, the
Subleased Premises) including, but not limited to, requirements under applicable
local building, zoning and fire codes and federal, state and local requirements
and regulations governing accessibility by persons with physical disabilities
and any “Law” as defined in the Prime Lease.

 

8.           “AS-IS” Condition. EXCEPT AS EXPRESSLY STATED IN THIS SUBLEASE,
SUBLESSEE ACKNOWLEDGES THAT SUBLESSOR HAS NOT MADE ANY REPRESENTATION OR
WARRANTY WITH RESPECT TO THE CONDITION OF THE SUBLEASED PREMISES OR THE BUILDING
OR WITH RESPECT TO THE SUITABILITY OR FITNESS OF EITHER FOR THE CONDUCT OF
SUBLESSEE'S PERMITTED USE OR FOR ANY OTHER PURPOSE, THAT SUBLESSOR HAS AFFORDED
SUBLESSEE WITH FULL AND COMPLETE OPPORTUNITY TO MAKE ITS OWN INDEPENDENT
INVESTIGATION OF THE SUBLEASED PREMISES, INCLUDING, WITHOUT LIMITATION,
INVESTIGATION INTO THE CURRENT STATUS OF ANY LICENSES, PERMITS AND UTILITIES,
AND THE AVAILABILITY AND COST THEREOF, AND THAT BY SUBLESSEE'S EXECUTION OF THIS
SUBLEASE, SUBLESSEE IS LEASING THE SUBLEASED PREMISES BASED SOLELY UPON SUCH
INDEPENDENT INVESTIGATION IN “AS-IS” CONDITION, WITH ALL FAULTS, WHETHER PATENT
OR LATENT, AND WITHOUT ANY REPRESENTATIONS AND WARRANTIES FROM SUBLESSOR, AND
WITHOUT RELIANCE UPON ANY INFORMATION OR DATA PRODUCED BY SUBLESSOR.

 

9.           Alterations.

 

(a)          Sublessee shall not make any alterations, additions or improvements
to the Subleased Premises (“Alterations”) without the prior written consent of
Sublessor. Such consent may be granted or withheld in the reasonable discretion
of Sublessor and may be granted subject to any reasonable terms or conditions
which Sublessor may impose. All Alterations shall be made at Sublessee's sole
cost and expense, in a good and workmanlike manner, in accordance with all
applicable Governmental Requirements and in accordance with the Prime Lease.

 

(b)          Upon the expiration or sooner termination of the Sublease Term, all
Alterations shall remain on the Subleased Premises and become the property of
Sublessor unless the Prime Landlord shall give written notice to Sublessor or
Sublessee to remove the same at the time consent to such Alteration was
requested. When requesting Prime Landlord’s approval of any Alterations,
Sublessee will specifically request that Prime Landlord identify any Alterations
that will not be required to be removed, and Sublessee agrees that any
Alterations not so identified will be required to be removed. Sublessee will
remove any Alterations which the Prime Landlord requires be removed, and will
repair and restore in accordance with the Prime Lease any damage to the
Subleased Premises caused by the installation or removal of such Alterations.
Should Sublessee fail to do so, Sublessor may do so, and the cost and expense
thereof, together with interest at the Overdue Interest Rate from the date such
costs and expenses were incurred by Sublessor, shall be paid by Sublessee to
Sublessor as Additional Rent within ten (10) days after Sublessee’s receipt of a
bill and supporting documentation setting forth such costs and expenses. As used
herein, the “Overdue Interest Rate” shall be the rate of interest referenced in
clause (b) of Section 3 (Rent) of the Original Prime Lease.

 

 6 

 

 

10.         Mechanics Liens; Other Encumbrances.

 

(a)          In the event any liens of mechanics or materialmen attributable to
Sublessee shall be filed against the Sublessee’s interest under this Sublease as
a result of any work performed by or on behalf of Sublessee, the Subleased
Premises, the Prime Lease Premises, the Building, the Property or the Project or
any part thereof or interest therein, Sublessee, at its expense, shall discharge
the same by payment or bonding within ten (10) days after Sublessee has received
notice of the filing of such lien.

 

(b)          If Sublessee shall fail to cause such lien to be bonded against or
to be discharged within such period, then, in addition to any other right or
remedy which Sublessor may have, Sublessor may, but shall not be obligated to,
discharge the same either by paying the amount claimed to be due or by procuring
the discharge of such lien by deposit or by bonding. Any amount so paid by
Sublessor and all costs and expenses incurred by Sublessor in connection
therewith, together with interest at the Overdue Interest Rate from the
respective dates of Sublessor's making of the payment and incurring of the cost
and expense, shall constitute Additional Rent payable by Sublessee under this
Sublease and shall be paid by Sublessee to Sublessor on demand.

 

(c)          Nothing set forth in this Sublease shall be deemed or construed as
(A) a consent or request by Prime Landlord or Sublessor, expressed or implied,
by inference or otherwise, to any contractor, laborer or materialman for the
performance of any labor or the furnishing of any materials for any specific or
general improvement, alteration or repair of or to the Subleased Premises, the
Prime Lease Premises, the Building, the Property or the Project or any part
thereof; or (B) giving Sublessee or any other person, firm or corporation any
right to contract for or to perform any labor or furnish any services or
materials that would permit or give rise to a lien against the Subleased
Premises, the Prime Lease Premises, the Building, the Property or the Project or
any part thereof. Neither this Sublease nor any other writing signed by
Sublessor or Prime Landlord shall be construed as evidencing, indicating, or
causing an appearance that any erection, construction, alteration or repair to
be done, or caused to be done, by Sublessee is or was for the immediate use or
benefit of Sublessor or Prime Landlord.

 

11.         Broker. Sublessee represents and warrants that it has not dealt with
any broker or agent in negotiating or obtaining this Sublease, other than
Cushman & Wakefield, who is acting as both Sublessor and Sublessee’s broker
through different agents, and Sublessor and Sublessee each agree to indemnify,
defend and hold the other party harmless from any and all cost or liability for
compensation claimed by any such broker or agent, other than Cushman &
Wakefield, employed or engaged by it or claiming to have been employed or
engaged by it. Sublessor agrees to pay the commission to Cushman & Wakefield
pursuant to the terms and conditions of a separate agreement.

 

 7 

 

 

12.         No Assignment or Sublease. Sublessee shall not assign, convey or
encumber its interest in this Sublease or enter into any further sublease of the
Premises with any third party, or permit the occupancy or use of the Subleased
Premises by any third party, without the prior written consent of Sublessor,
which may be withheld in Sublessor’s sole discretion. Any assignment,
conveyance, encumbrance or further sublease of the Subleased Premises to which
Sublessor shall consent, shall nonetheless be subject to the provisions of Prime
Lease with respect to subleasing the Subleased Premises or assigning this
Sublease during the Sublease Term.

 

13.         Insurance. Sublessee shall maintain at Sublessee's sole cost and
expense throughout the Sublease Term the insurance required under the Prime
Lease. On or before the Sublease Commencement Date, Sublessee shall deliver to
Sublessor evidence of such coverage as required under the Prime Lease, which
shall also name Sublessor as an insured party. Sublessor shall forward the
appropriate certificate(s) to Prime Landlord. In addition, the waiver of
subrogation provision in Section 10.4 of the Original Prime Lease shall apply to
the relationship between Sublessor and Sublessee and also between Prime Landlord
and Sublessee and shall be binding upon and enforceable by Prime Landlord,
Sublessor and Sublessee.

 

14.         Indemnity.

 

(a)          Sublessee shall defend with counsel reasonably acceptable to
Sublessor, indemnify, save and hold harmless Sublessor and its agents,
employees, officers, directors, shareholders and partners, from and against all
liabilities, obligations, damages, penalties, claims, causes of action, costs,
charges and expenses, including reasonable attorneys’ fees, court costs,
administrative costs, and costs of appeals that may be imposed upon or incurred
by or asserted by reason of any of the following that shall occur during the
Sublease Term, including any period of time prior to the Sublease Commencement
Date when Sublessee may have been given access to or possession of all or any
portion of the Subleased Premises: (a)  any work or act done in, on or about the
Subleased Premises or the Building or any part thereof at the direction of or
caused by Sublessee, its agents, contractors, subcontractors, servants,
employees, sub-sublessees or any person at the Subleased Premises, the Building
or the property at which the Building is situated by or at the request of
Sublessee, unless such work or act is done or performed by Sublessor or its
agents, employees or contractors; (b) any act or omission on the part of
Sublessee or any of its agents, contractors subcontractors, servants, employees,
sub-sublessees or any person at the Subleased Premises, the Building or the
property upon which the Building is situated by or at the request of Sublessee;
(c) any accident, injury or damage to any persons or property occurring in, on
or about the Subleased Premises or any part thereof, unless caused by the
negligence or wrongful act or omission of Sublessor, its employees, agents or
contractors; (d) any breach of Sublessee’s obligations with respect to Hazardous
Substances caused by Sublessee or any of its agents, contractors,
subcontractors, servants, employees, sub-sublessees or any person at the
Subleased Premises, the Building or the property upon which the Building is
situated by or at the request of Sublessor; and (e) any breach or default in the
performance by Sublessee of its obligations hereunder. In addition, Sublessee
hereby agrees to abide by and makes, for Prime Landlord and Sublessor’s benefit,
the waivers of claims and the covenants to indemnify, defend, protect and hold
harmless the Landlord Parties and Sublessor, all as provided in Section 10.1 of
the Original Prime Lease.

 

 8 

 

 

(b)          Sublessor shall indemnify, protect, defend with counsel reasonably
acceptable to Sublessee and hold harmless Sublessee from and against any and all
claims, liabilities, judgments, causes of action, damages, costs and expenses
(including, without being limited to, reasonable attorneys’ and experts’ fees
and expenses), caused by or arising in connection with (a) a breach of
Sublessor’s covenants, representations and warranties under this Sublease, and
(b) the negligence or willful misconduct of Sublessor.

 

15.         Provisions Concerning Remedies.

 

(a)          No expiration or termination of this Sublease, and no repossession
of the Subleased Premises or any part thereof pursuant to this Sublease or
otherwise shall relieve Sublessee of its liabilities and obligations under this
Sublease that were incurred prior to the expiration or termination of this
Sublease, or that are intended to survive such expiration, termination or
repossession, and Sublessor may, at its option, sue for and collect all Rent and
other charges due hereunder at any time as and when such charges accrue.

 

(b)          In the event of breach or threatened breach by Sublessee of any
provision of this Sublease, Sublessor shall have the right of injunction and the
right to invoke any remedy allowed at law or in equity in addition to other
remedies provided for in this Sublease or the Prime Lease.

 

(c)          Sublessee hereby expressly waives any and all rights of redemption
granted by or under any present or future law in the event this Sublease is
terminated, or in the event of Sublessor obtaining possession of the Subleased
Premises, or in the event Sublessee is evicted or dispossessed for any cause, by
reason of violation by Sublessee of any of the provisions of this Sublease.

 

(d)          In the event of any default by Sublessor under this Sublease,
Sublessee shall have all remedies provided at law or in equity. In addition, if
Sublessor is the defaulting party and if such default materially and adversely
affects Sublessee’s ability to conduct its business in the Sublease Premises,
then Sublessee shall have the right to cure such default on behalf of Sublessor
after the expiration of 15 days after written notice of such default is
delivered (except in the case of an emergency) to Sublessor. In such event,
Sublessor shall reimburse Sublessee upon demand for any sums paid or costs
incurred by Sublessee in curing such default, including without limitation
interest thereon at the Overdue Interest Rate from the respective dates of
Sublessee’s paying such sums or incurring such costs.

 

(e)          No right or remedy conferred upon or reserved to Sublessor in this
Sublease is intended to be exclusive of any other right or remedy herein or by
law provided, but each shall be cumulative and in addition to every other right
or remedy given in this Sublease or now or hereafter existing at law or in
equity or by statute.

 

(f)          In the event that Sublessor commences suit for the repossession of
the Subleased Premises, for the recovery of Rent or any other amount due under
the provisions of this Sublease, or because of the breach of any other covenant
of Sublessee in this Sublease, Sublessee shall pay Sublessor all expenses
incurred in connection therewith, including reasonable attorneys' fees and
litigation expenses.

 

 9 

 

 

(g)          No waiver by Sublessor of any breach by Sublessee of any
obligations, agreements or covenants in this Sublease shall be a waiver of any
subsequent breach or of any obligation, agreement or covenant, nor shall any
forbearance by Sublessor to seek a remedy for any breach by Sublessee be a
waiver of any rights and remedies with respect to such or any subsequent breach.

 

(h)          If Sublessee shall fail, at any time, to perform any its
obligations under this Sublease other than those obligations provided in
Sections 10(a), 12, 13, 14 and 18, then Sublessor shall give Sublessee written
notice of the failure, and Sublessee shall have five (5) business days after
receipt of the notice to cure the failure. If, to the extent applicable,
Sublessee has not cured the failure after the giving of notice and the
expiration of the cure period, or immediately upon any failure to perform if
notice and cure terms are not applicable, Sublessor shall have the right, but
shall not be obligated to, and without waiving or releasing the Sublessee from
any its obligations under this Sublease, perform such obligation, and in
exercising any such rights, pay necessary and incidental reasonable costs and
expenses in connection therewith. All expenditures made by Sublessor under this
Subsection shall be an additional part of the rent reserved under this Sublease
and payable on demand. If Sublessee fails to fully reimburse Sublessor on
demand, the unpaid amount shall bear interest at the Overdue Interest Rate
computed from the date Sublessor makes the expenditure until the same is paid in
full.

 

16.         Notices. All notices, demands, requests, consents and other
communications required or relating to this Sublease shall be effective only if
in writing, and shall be sent by a nationally recognized overnight courier or
mailed United States registered or certified mail, return receipt requested,
postage prepaid, to the other respective party at its address set forth below,
or at such other address as such other party shall designate by notice. Any
courier service written confirmation or official U.S. Postal Service delivery
receipt shall constitute conclusive proof of such delivery.

 

Sublessor:   Teradata Operations, Inc.     10000 Innovation Drive    
Miamisburg, OH 45342     Attention: Corporate Real Estate         With a copy
to:           Teradata Operations, Inc.     10000 Innovation Drive    
Miamisburg, OH 45342     Attention: Legal Department       Sublessee:   Lion
Biotechnologies, Inc.     999 Skyway Road, Suite 150     San Carlos, California
94070     Attention:  Legal Department

 

 10 

 

 

17.         Miscellaneous Provisions:

 

(a)          Integration. This Sublease and the documents referred to herein set
forth all the promises, agreements, conditions and understandings between
Sublessor and Sublessee relative to the sublease of the Subleased Premises, and
there are no promises, agreements, conditions or understandings, either oral or
written, between them or other than as are herein set forth. No subsequent
alteration, amendment, supplement, change or addition to this Sublease shall be
binding upon Sublessor or Sublessee unless reduced to writing and signed by
them.

 

(b)          Time of the Essence. Time wherever specified herein for
satisfaction of conditions or performance of obligations by Sublessor or
Sublessee is of the essence of this Sublease.

 

(c)          No Partnership. The parties do not intend to create hereby any
partnership or joint venture between themselves with respect to the Subleased
Premises or any other matter.

 

(d)          Severability. Any provision of this Sublease that shall be
prohibited or unenforceable in any jurisdiction or with respect to any person
shall, as to such jurisdiction or person, be ineffective only to the extent of
such prohibition or unenforceability, without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability shall not
invalidate or render unenforceable such provision in any other jurisdiction or,
as the case may be, with respect to any other person. To the extent permitted by
applicable law, the parties hereto hereby waive any law that renders any
provision hereof prohibited or unenforceable in any respect.

 

(e)          Authority. Sublessee and the persons executing this Sublease on
behalf of Sublessee represent and warrant that the individuals executing this
Sublease on Sublessee's behalf are duly authorized to execute and deliver this
Sublease on its behalf, that this Sublease is binding upon Sublessee in
accordance with its terms, and that the approval of no other parties is
required. Sublessor and the persons executing this Sublease on behalf of
Sublessor represent and warrant that the individuals executing this Sublease on
Sublessor's behalf are duly authorized to execute and deliver this Sublease on
its behalf, that this Sublease is binding upon Sublessor in accordance with its
terms, and that the approval of no other parties is required.

 

(f)          Governing Law. This Sublease and all issues arising hereunder shall
be governed by the laws of the State of California.

 

(g)          Counterparts. This Sublease may be executed by the parties hereto
in separate counterparts, all of which, when delivered, shall together
constitute one and the same instrument.

 

 11 

 

 

(h)          Headings; Pronouns. The headings of the sections of this Sublease
are for convenience only and have no meaning with respect to this Sublease or
the rights or obligations of the parties hereto. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein:
“person,” as used herein, includes an individual, corporation, partnership,
limited liability company, trust, unincorporated association, government,
governmental authority, or other entity; “Subleased Premises” includes each
portion of the Subleased Premises and each estate or interest therein; “hereof,”
“herein,” and “hereunder” and other words of similar import refer to this
Sublease as a whole; “Sublease” includes these presents as supplemented or
amended from time to time by written instruments(s) entered into by Sublessee or
Sublessor; “Sublessor” includes Sublessor’s successors and assigns; “Sublessee”
includes Sublessee’s successors and assigns; and “parties” means Sublessor and
Sublessee. Whenever the context may require, any pronoun used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of pronouns or nouns shall include the plural and vice versa.

 

(i)          Binding Effect; Successors and Assigns. Only to the extent such
assignment is permitted hereunder, the terms and provisions of this Sublease,
and the respective rights and obligations hereunder of the parties hereto,
including, without limitation, all indemnity obligations, shall be binding upon,
and inure to the benefit of, the parties’ respective successors and assigns.

 

(j)          Waiver of Trial by Jury. IT IS MUTUALLY AGREED BY AND BETWEEN
SUBLESSOR AND SUBLESSEE THAT THE RESPECTIVE PARTIES HERETO SHALL AND THEY HEREBY
DO WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER IN ANY MATTERS WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS SUBLEASE, THE RELATIONSHIP OF SUBLESSOR AND
SUBLESSEE, SUBLESSEE’S USE OR OCCUPANCY OF THE SUBLEASED PREMISES, AND/OR ANY
CLAIM OF INJURY OR DAMAGE, AND ANY EMERGENCY STATUTORY OR ANY OTHER STATUTORY
REMEDY.

 

(k)          Consent. If Sublessee desires to obtain the consent of the Prime
Landlord in any instance where, pursuant to the Prime Lease, the consent of the
Prime Landlord is required, Sublessor agrees to cooperate with Sublessee at
Sublessee’s expense and to use commercially reasonable efforts to obtain the
Prime Landlord’s consent.

 

(l)           Short Form Lease. Sublessee shall be prohibited from filing and/or
recording this Lease or any short form or memorandum thereof. Any such action
taken by Sublessee shall constitute an immediate default by Sublessee hereunder
without any right to cure.

 

18.         Surrender. At the expiration or earlier termination of the Sublease
Term, Sublessee shall promptly surrender possession of the Subleased Premises
and all Alterations (subject to Section 9 of this Sublease), in the condition
required by the Prime Lease. Sublessee shall remove all personal property from
the Subleased Premises at the expiration or earlier termination of the Sublease
Term. Any personal property which shall remain in the Subleased Premises after
the expiration or earlier termination of the Sublease Term shall be deemed to
have been abandoned and either may be retained by Sublessor as Sublessor's
property or may be disposed of in such manner as Sublessor may see fit without
liability to Sublessee. Any costs of removing and disposing of the personal
property incurred by Sublessor, together with interest at the Overdue Interest
Rate from the date such costs and expenses are incurred, shall be paid by
Sublessee to Sublessor as additional rent within ten (10) days after Sublessee’s
receipt of a bill and supporting documentation setting forth such costs and
expenses. If such personal property is sold by Sublessor, Sublessor may receive
and retain the proceeds of such sale as Sublessor's property. Sublessor
acknowledges, however, that notwithstanding the incorporation of the surrender
obligations contained in the Prime Lease, Sublessee shall have no obligation to
remove any alterations made to the Subleased Premises by Sublessor prior to the
Sublease Commencement Date.

 

 12 

 

 

19.         Holdover. If Sublessee holds over after the expiration or earlier
termination of the Sublease Term, Sublessee shall become a Sublessee at
sufferance only, at a Basic Rent equal to one hundred fifty percent (150%) of
the Basic Rent in effect under the Prime Lease with respect to the Prime Lease
Premises. The foregoing provisions of this Paragraph 19 are in addition to and
do not affect Sublessor's right of reentry or any rights of Sublessor under the
Sublease or as otherwise provided by law. If Sublessee fails to surrender the
Subleased Premises upon the expiration of this Sublease despite demand to do so
by Sublessor, Sublessee shall indemnify, defend and hold harmless Sublessor from
all liabilities, claims, actions, causes of action, losses, injuries, costs and
expenses, including without limitation any claim made by Prime Landlord (or any
succeeding tenant) founded on or resulting from such failure to surrender, and
all attorneys' fees and costs incurred by Sublessor in connection therewith.

 

20.         Waiver of Statutory Provisions. Sublessee hereby agrees to and makes
the waivers provided in Section 25.8 of the Original Prime Lease for the benefit
of Prime Landlord and Sublessor.

 

21.         Sublessor’s Representations, Warranties and Agreements. To induce
Sublessee to enter into this Sublease, Sublessor represents and warrants to
Sublessee that: (i) Exhibit “A” hereto constitutes a true, correct and complete
copy of the Prime Lease; (ii) the Prime Lease comprises the entire understanding
and agreement of Prime Landlord and Sublessor with respect to the Subleased
Premises and remains in full force and effect as of the date of this Sublease;
(iii) the term of the Prime Lease expires on October 31, 2018; (iv) Sublessor
has paid any and all sums owed to Prime Landlord under the Prime Lease as of the
date of this Sublease; (v) to Sublessor’s actual knowledge, neither Prime
Landlord nor Sublessor is in default under the Prime Lease, and there exists no
state of facts and no event has occurred which, with the passage of time or the
giving of notice, or both, would constitute a default by either Prime Landlord
or Sublessor under the Prime Lease; (vi) Sublessor has no actual knowledge of
any environmental condition that affects the use or operation of the Sublease
Premises in any way. Other than the foregoing representations and warranties
concerning the Sublease Premises, Sublessee hereby acknowledges that Sublessee
is accepting the Sublease Premises in its “as is” condition, without any
representations and warranties by Sublessor.

 

22.         Effectiveness of Sublease. Any other provision of this Sublease to
the contrary notwithstanding, this Sublease shall not become effective unless
and until the Prime Landlord consents to this Sublease and executes the consent
(the “Prime Landlord Consent”), attached hereto and made a part hereof and an
original of the same is given to Sublessee and Sublessor. Sublessor and
Sublessee shall use commercially reasonable efforts to obtain the Lessor’s
signature as to the Prime Landlord Consent as expeditiously as possible, but
shall not be obligated to incur any expense in connection therewith. Unless the
foregoing conditions are satisfied on or before April 30, 2017, Sublessor and/or
Sublessee may at any time thereafter (but before Sublessor notifies Sublessee
that the foregoing conditions have been satisfied) terminate this Sublease by
written notice to the other. In such a case of termination, upon Sublessor's
return to Sublessee of the price for the Personal Property (set forth in
Paragraph 6 above), this Sublease shall be immediately null and void and of no
further force or effect.

 

 13 

 

 

Sublessor and Sublessee have caused this Sublease to be duly executed as of the
day and year first above written.

 

  SUBLESSOR:

 

  TERADATA US, INC.,   a Delaware corporation

 

  By: /s/ ALEX ENTREKIN   Name: Alex Entrekin   Title: VP Operations

 

  SUBLESSEE:

 

  LION BIOTECHNOLOGIES, INC.   a Nevada corporation

 

  By: /s/ MARIA FARDIS   Name: Maria Fardis   Title: Chief Executive Officer

 

 14 

 

 

EXHIBIT “A”

 

PRIME LEASE

 

[to be attached]

 

 

 

 

EXHIBIT “B”

 

PLAN OF SUBLEASED PREMISES

 

[to be attached]

 

 

 

 

EXHIBIT “C”

 

LIST OF PERSONAL PROPERTY

 

[to be attached]

 

 

